1. It is the well-settled jurisprudence of this State that one who has the right to sue in his own name, may sue for the use of another. 19 L. 207; 18 An. 484 ; 20 An. 503. It is equally well settled that he cannot assert for the usee any claim which he could not assert for himself, and that the defendant may urge any defences he mav have against the nominal or real plaintiff. 6 R. 19.
2. ’ Where plaintiff alleges in his petition that he owns the property sued for, and that the usee has a ver dor’s lien thereon, and in the prayer to his petition prays to be decreed the owner of the property, the suit will be regarded as simply one for recovery of the property.